Wenke, J.,
concurring.
I concur in the result of the majority opinion but I am not satisfied that it sets forth with sufficient clarity just when the exception contained in section 25-1931, R. S. Supp., 1949, is applicable. As I interpret said section the provision thereof allowing an infant, a person of unsound mind or imprisoned, (here a minor) one year, exclusive of the time of disability, within which to commence proceedings to reverse, vacate, or modify any judgment or final order has no application except where, on account of the infancy, unsound mind, or imprisonment, there is or has been a recognizable legal disability which .prevents or prevented such person from protecting his rights or liberties within the time as in said statute provided.